Citation Nr: 0938240	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the Agency of Original Jurisdiction (AOJ) properly 
determined the Veteran to be mentally incompetent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from November 1977 to May 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran is currently service-connected for schizophrenia, 
schizoid affective type, which has been rated as totally (100 
percent) disabling since October 25, 1994.  He is also 
service connected for narrowing of L5-S1, which is rated as 
10 percent disabling.

In June 2004, the Veteran underwent a VA mental disorders 
examination.  The examiner concluded that the Veteran did not 
have the capacity to manage his financial affairs.  The 
examiner added that, as a result of control, the Veteran was 
doing well, and that he had improved when compared with prior 
evaluations.  It was recommended that he be reevaluated in 
three to five years.

In the July 2004 rating decision at issue in this appeal, the 
RO determined since there was a definitive finding of 
incompetency by a physician, and the Veteran was not shown to 
be able to manage his personal affairs, to include 
disbursement of funds, the Veteran remained incompetent for 
purposes of managing VA payments.
See 38 C.F.R. § 3.353 (2009).

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  See 38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, this doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. §§ 3.102, 4.3.

In a Written Brief Presentation dated in September 2009, the 
Veteran's representative reiterated the Veteran's assertion 
that he was competent to handle his own funds, and pointed 
out the most recent VA examination of the Veteran was in June 
2004, over five years earlier.  Given the fact that this 
examination report is over five years old, and that the 
examiner at that time recommended that the Veteran be 
reevaluated in three to five years, the Board finds that an 
updated VA examination is needed to fully and fairly evaluate 
the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

Additionally, a review of the claims file reveals that the 
most recent VA outpatient treatment record is dated in 
December 2003.  As this matter is being remanded as set forth 
above, the Board finds that an effort should be made to 
obtain any more recent VA outpatient treatment records of the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the 
appropriate VA Medical Center and obtain 
any outstanding records of treatment 
pertaining to the Veteran's service-
connected disabilities, dated since 
December 2003.  If these requested records 
are unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the Veteran notified.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the current status of his mental 
health, and in particular, his mental 
capacity to contract or manage his own 
affairs, including the disbursement of 
funds without limitation.  Medical 
indication is especially needed as to 
whether the Veteran's service-connected 
psychiatric disability, which is rated 100 
percent disabling, is so severe as to 
preclude him from effectively receiving 
and managing the disbursement of his VA 
funds.  He is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim  adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


